

	

		II

		109th CONGRESS

		1st Session

		S. 884

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To conduct a study evaluating whether there

		  are correlations between the commission of methamphetamine crimes and identity

		  theft crimes. 

	

	

		1.Short titleThis Act may be cited as the

			 Methamphetamine and Identity Theft

			 Study Act of 2005.

		2.Study

			(a)In

			 generalThe Attorney General

			 shall conduct a study evaluating whether there is a connection between the

			 commission of crimes involving methamphetamine and the commission of identity

			 theft crimes.

			(b)ContentsThe study conducted under this section

			 shall—

				(1)include—

					(A)a statistical analysis of whether there is

			 a correlation between methamphetamine crimes and identity theft crimes;

			 and

					(B)if the Attorney General finds a high degree

			 of statistical correlation under subparagraph (A), findings regarding the

			 reason for this correlation;

					(2)evaluate the advisability of imposing a

			 sentencing enhancement—

					(A)if a person commits both a methamphetamine

			 crime and an identity theft crime; and

					(B)if a person is part of a conspiracy to

			 commit methamphetamine and identity theft crimes;

					(3)evaluate the advisability of establishing a

			 password-protected electronic clearinghouse within the Department of Justice

			 for Federal, State, and local law enforcement agencies to—

					(A)share information on crimes involving both

			 methamphetamine and the commission of identity theft;

					(B)create a better understanding of the

			 correlation between these crimes; and

					(C)share best practices; and

					(4)evaluate whether individuals who use

			 methamphetamine are more likely to commit certain kinds of identity theft

			 crimes, such as through the use of mail, than others committing identity theft

			 crimes.

				3.Report

			(a)In

			 generalNot later than 18

			 months after the date of the enactment of this Act, the Attorney General shall

			 submit a report to Congress describing the findings of the study conducted

			 under section 2.

			(b)ContentsThe report shall detail the findings of the

			 study and recommend any enhancements to criminal penalties or other specific

			 amendments to law, if any, that the Attorney General believes are necessary or

			 advisable.

			

